Citation Nr: 1620127	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO. 13-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a left hip disability.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for a right ear disorder (claimed right ear leaking).

8. Entitlement to service connection for a left ear disorder (claimed left ear leaking).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO. 

The Veteran was denied service connection for a psychiatric disorder in an unappealed December 1988 rating decision. As claims of service connection for PTSD are adjudicated under different applicable regulations, the current claim for PTSD must be considered on a de novo basis without the restrictions imposed on  previously considered and denied claims. See Boggs v. Peake, 520 F.3d 1330 (2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim); see also Ephraim v. Brown, 82 F.3d 399  (Fed. Cir. 1996).


The Veteran's appeal originally included the issue of entitlement to service connection for hepatitis C and the petition to reopen a previously denied claim for service connection for burns of the neck. In June 2015, the Veteran withdrew these claims. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for a right and left hip disability, on the merits; PTSD; and, a right and left ear disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2005 rating decision, the AOJ denied service connection for a right hip disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

2. The evidence added to the claims files subsequent to the June 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered. 

3. In a June 2005 rating decision, the AOJ denied service connection for a left hip disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

4. The evidence added to the claims files subsequent to the June 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered. 

5. With resolution of the benefit of the doubt in the Veteran's favor, tinnitus was manifest during service.


CONCLUSIONS OF LAW

1. The June 2005 rating decision that denied service connection for a right hip disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the June 2005 decision denying service connection for a right hip disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The June 2005 rating decision that denied service connection for a left hip disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4. The evidence received subsequent to the June 2005 decision denying service connection for a left hip disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring 

America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claims.  In light of the favorable decision with regard to the claim on appeal herein decided, no further discussion of the duties to assist and notify is necessary.

New and Material - Right and Left Hip Disability

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims of service connection for right and left hip disabilities in a June 2005 rating decision. In particular, the RO found that although the evidence demonstrated that the Veteran had current right and left hip disabilities, there was no evidence relating the current right and left hip disabilities to disease or injury sustained during a period of service. 

The evidence in June 2005 included the service treatment records, and post service VA treatment records from the Portland VA Medical Center (VAMC) from August 2002. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the June 2005 rating decision became final. 38 C.F.R. § 20.1103. 

In February 2009, the Veteran requested that his claims be reopened. The evidence received since the June 2005 rating decision includes various lay statements submitted by the Veteran and his June 2015 testimony before the undersigned asserting that his right and left hip disabilities onset due to injury sustained during service from a fall. A March 2015 statement from the Veteran's treating orthopedic physician reflects that "fall around 1974, fall 10 feet onto buttocks could have been contributing cause to development of significant hip arthritis which led to need for hip replacements." 

This additional evidence is not cumulative in nature. The March 2015 statement from the Veteran's treating physician serves to support his lay assertions that he has current right and left hip disabilities that onset due to injury sustained in service.

A nexus between the current right and left hip disabilities and injury or disease sustained in service had not been suggested previously. Thus, this evidence relates to an unestablished fact necessary to substantiate the claims and is more than cumulative or redundant of that previously considered.

For these reasons, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for right and left hip disabilities. 



Service Connection - Tinnitus 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that noise exposure during his period of service caused his tinnitus. The Board finds that the Veteran has competently and credibly asserted that he has current tinnitus. Further the July 2013 VA examination confirms the diagnosis. The only remaining question is whether current tinnitus is related to in-service noise exposure.

In the July 2013 VA examination, the audiologist opined that the Veteran's recurrent tinnitus was less likely than not caused by or a result of military noise exposure. The audiologist explained that the Veteran's experience of infrequent ringing at night was within normal limits and it was unknown when the episodic ringing began. Further, the audiologist noted that the Veteran's tinnitus did not bother him and when he adjusted positions it generally ceased. 

However, in his June 2015 hearing, the Veteran testified that his tinnitus onset during service from noise exposure and had been intermittent since that time. Therefore, the July 2013 VA audiologist's opinion is based on an inaccurate factual premise, namely, that the Veteran was not clear about the onset of his tinnitus. Accordingly, the July 2013 VA audiologist's opinion is entitled to little probative weight. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Veteran has competently and credibly asserted that his tinnitus onset in service and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). In light of the limited probative value of the July 2013 VA audiologist's opinion, the Board is left with this Veteran's competent and credible statements indicating that he incurred tinnitus in service. There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). This is one such case where the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection. Based upon the facts, service connection tinnitus is warranted.

 
ORDER

The application to reopen a claim for service connection for a right hip disability is granted.

The application to reopen a claim for service connection for a left hip disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A statement received from the Veteran in May 2006 indicates that he was receiving Social Security disability benefits. VA SSA inquiry reports indicate that the Veteran is in receipt of disabilities benefits, disability onset date November 18, 2004. The records pertaining to the award of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review. Such records may be of significant probative value in adjudicating the Veteran's claims on appeal. As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. Thus, the RO must request complete copies of the SSA records utilized in the Veteran's application (award) for disability benefits.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of all records referable to the Veteran's SSA disability benefits application (including any SSA determination on his claim for benefits and all medical records underlying such determination). All records received by the RO must be added to the claims file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. After completing development, readjudicate the appeal and follow all other appellate procedures. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


